Riddick, J., (after stating the facts.) The facts in this case are somewhat peculiar, but we do not think there is much doubt about the law. When the name of a grantee, as written in a deed, is capable of being applied to two or more persons, parol evidence is admissible to identify the grantee named. In such ease a latent ambiguity exists, which may be removed by extrinsic evidence. Following this rule, it is the common and well-established practice to admit parol testimony to identify persons or property named in a deed or record. Jay v. East Livermore, 56 Me. 120; Cole v. Mette, 65 Ark. 506; Andrews v. Dyer, 81 Me. 104; 1 Jones, Law of Real Prop. § 226. This does not in any way contravene the rule that parol evidence will not be received to contradict or vary the terms of a deed or other written contract; for the object of this evidence is not to contradict the deed, but, by showing the circumstances under which it was made, to enable the court or jury trying the case to ascertain the person or property referred to, so as to carry into effect the intention of the parties to the instrument. “It may,” says Mr. Taylor, “be laid down as a broad and distinct rule of law that extrinsic evidence of every material fact which will enable the court to ascertain the nature and qualities of the subject-matter of the instrument; or, in other words, to identify the persons and things to which the instrument refers, must of necessity be received.” 2 Taylor on Evidence, § 1194. Now, the learned circuit judge was no doubt familiar with these rules of law; but in this case, as the grantees in the deed were described as “John Elliott and Amanda Elliott, his wife,” and as John Elliott could have had at that time only one lawful wife, the circuit judge was of the opinion that it must be conclusively presumed that the Amanda Elliott named was his lawful wife, and that it was not proper to show to the contrary. But we are unable to agree that this view of the law was correct. Both of these women had been married to John Elliott. Each of them was known by the name of Amanda Elliott, and as the wife of John Elliott. The question to be determined by the jury was not which one of them was in law the wife of John Elliott, but which Avas the grantee in the deed from Chastain. Now, it has been held that a conveyance to a person under an assumed name is valid, and passes the title intended to be conveyed. Wilson v. White, 84 Cal. 239. And certainly a conveyance to this woman, who was married to Elliott in Jackson county, describing her by the name under Avliich she was generally known in that county, would pass title to her. If the law was otherwise, injustice might often result. In this case there is nothing to show that the Amanda Elliott of Jackson county knew that Elliott had another Avife living. She may have been altogether ignorant of that, and may have honestly believed that she was his lawful wife and entitled to his name; yet, under the law as given by the circuit judge, if she had purchased and paid for this land, a conveyance to her as “Amanda Elliott, wife of John Elliott,” the name by which she was kuown, would have vested the title, not in her, but in another woman, of whom perhaps neither she nor her grantor had ever heard. This would result, uot in carrying out, but in defeating, the intention of the parties to the deed. For these reasons, we think the presiding judge erred in instructing the jury, and also erred in excluding evidence tending to identify the grantee named in the deed. Judgment reversed, and new trial ordered. Hughes, J., dissented.